
	

113 HR 4960 IH: CARS Act of 2014
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4960
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Young of Indiana (for himself, Ms. Linda T. Sánchez of California, Mr. Reichert, Mrs. Black, Mr. Kelly of Pennsylvania, Mr. Nunes, Mr. Tiberi, Mr. Boustany, Mr. Price of Georgia, Mr. Schock, Mr. Paulsen, Mr. Marchant, Mr. Griffin of Arkansas, Mr. Neal, Mr. Larson of Connecticut, Mr. Pascrell, Mr. Rangel, Ms. Schwartz, Mr. Danny K. Davis of Illinois, Mr. Lewis, Mr. Kind, Mr. Gerlach, and Mr. Renacci) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the substantiation rules for the donation of
			 vehicles valued between $500 and $5,000 dollars.
	
	
		1.Short titleThis Act may be cited as the Charitable Automobile Red-Tape Simplification Act of 2014 or as the CARS Act of 2014.
		2.Modification of substantiation rules for the donation of certain vehicles
			(a)In generalParagraph (12) of section 170(f) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(12)Contributions of used motor vehicles, boats, and airplanes exceeding $500 but not $5,000
						(A)In generalIn the case of a contribution of a qualified vehicle the claimed value of which exceeds $500 but
			 not $5,000, paragraph (8) shall not apply and no deduction shall be
			 allowed under subsection (a) for such contribution unless the taxpayer
			 attaches to the return for the taxable year—
							(i)a statement that includes—
								(I)the make, model, year of manufacture, and condition of the qualified vehicle at time of donation,
			 and
								(II)a good faith estimate of the value of the qualified vehicle at time of donation based on a widely
			 available used vehicle pricing guide (as determined by the Secretary)
			 which takes into account unusual equipment, unusual mileage, and physical
			 condition of the vehicle, and
								(ii)a contemporaneous written acknowledgment of the contribution by the donee organization which
			 includes the following information:
								(I)The name and taxpayer identification number of the donor.
								(II)The vehicle identification number or similar number.
								(III)The condition of the donated vehicle, including any engine trouble, body damage, high mileage, and
			 any excessive wear and tear.
								(IV)Whether the donee organization provided any goods or services in consideration, in whole or in
			 part, for the qualified vehicle.
								(V)A description and good faith estimate of the value of any goods or services referred to in clause
			 (iv) or, if such goods or services consist solely of intangible religious
			 benefits (as defined in paragraph (8)(B)), a statement to that effect.
								(B)Information to secretaryA donee organization required to provide an acknowledgment under this paragraph shall provide to
			 the Secretary the information contained in the acknowledgment. Such
			 information shall be provided at such time and in such manner as the
			 Secretary may prescribe.
						(C)Qualified vehicleFor purposes of this paragraph, the term qualified vehicle means any—
							(i)motor vehicle manufactured primarily for use on public streets, roads, and highways,
							(ii)boat, or
							(iii)airplane.Such term shall not include any property which is described in section 1221(a)(1).(D)Regulations or other guidanceThe Secretary shall prescribe such regulations or other guidance as may be necessary to carry out
			 the purposes of this paragraph..
			(b)Conforming amendmentSection 170(f)(11)(A)(ii)(I) of such Code is amended—
				(1)by inserting and before publicly, and
				(2)by striking and any qualified vehicle described in paragraph (12)(A)(ii) for which an acknowledgment under
			 paragraph (12)(B)(iii) is provided.
				(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
			
